Van Wyck, J.
Plaintiff sues to recover an award made for land taken in widening North Second street in this city, under an act passed April 19, 1871 (Laws 1871, chap. 559). From a judgment in favor of plaintiff this appeal is taken. The plaintiff’s right to the award rests upon a mortgage made by the owner of the land so taken prior to the passage of the act, and foreclosed, and the property sold thereafter. That this operated as an assignment of the award to such purchaser has already been decided by this court. Delap v. City of Brooklyn, 3 Misc. Rep. 22; Engelhardt v. City of Brooklyn, Id. 30. The trial court completely protects the defendant from subsequent mortgages to the one through which plaintiff claims title by enjoining the execution of the judgment until they shall be properly satisfied of record.
Judgment must be affirmed, with costs.
Osbobne, J., concurs.
Judgment affirmed, with costs.